Citation Nr: 9922762	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-33 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for manic-depressive 
illness (bipolar disorder), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals of malaria.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1944.  

This appeal arises from an April 1997 rating decision by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

Where a disability has already been service connected and 
there is a claim for an increased rating, an allegation that 
the disability has become more severe is sufficient to 
establish a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(b).  This 
duty includes the conduct of a thorough medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The veteran seeks an increased rating for his service-
connected manic-depressive illness.  The Board notes that 
service connection was established for a mixed 
psychoneurosis, evaluated as 10 percent disabling, by a 
rating decision dated in May 1946.  The evaluation was 
reduced to noncompensably disabling by a rating decision 
dated in December 1959.  

The veteran was hospitalized on October 12, 1978, in an acute 
agitated state.  His symptoms abated after a change in 
medications.  The diagnosis upon discharge on February 2, 
1979, was manic-depressive illness in remission.  

In April 1980, the veteran requested an increased rating but 
no action was taken on the request.  

The veteran was a resident of Westshire Nursing Home 
(Westshire) from December 1992 to May 5, 1993.  In February 
1993, the veteran was transferred from Westshire to the Hines 
VA Extended Care Center.  

In January 1997, the veteran filed a VA Form 21-526 
requesting increased (compensable) ratings for neurosis and 
malaria.  

By a rating decision dated in July 1998, clear and 
unmistakable error was found because no action had been taken 
on the April 1980 claim for an increased rating.  An 
evaluation of 30 percent was awarded, effective October 12, 
1978, the date the veteran entered the hospital with 
increased symptoms.  Service connection was also established 
for tardive dyskinesia secondary to the service-connected 
bipolar disorder and rated noncompensably disabling.  (The 
noncompensable rating for residuals of malaria was 
unchanged.)  

In August 1998, a VA physician opined that the veteran was 
incapable of handling his funds.  A rating action dated in 
September 1998 proposed a finding of incompetency.  There is 
no copy of any decisional document regarding the veteran's 
competency in the file.  The most recent treatment records 
are dated in February 1998.  

The July 1998 rating action states that there is a 
considerable overlay of dementia, in addition to the 
veteran's service-connected manic-depressive illness.  The 
rating action states that current psychiatric findings are 
related to the veteran's dementia and that the dementia is a 
separate condition from his service-connected psychiatric 
disorder.  The rating action, however, does not set out the 
basis for its determination.  The records contain opinions by 
a social worker and by nurses regarding dementia, but none by 
a psychiatrist.  The Board notes that a VA examination by a 
psychologist in January 1997 found the veteran to be 
bedridden, intubated, and uncommunicative.  The psychologist 
found the veteran's thought processes to be severely impaired 
due to dementia, as indicated by "ECC ward records".  The 
psychologist stated that an interview was impossible and 
that, accordingly, an evaluation and assessment were 
impossible.  However, the opinions in the file do not set out 
the basis for their determinations that dementia constitutes 
the predominant symptomatology present, although the August 
1998 statement of the VA physician suggests that the dementia 
might be due to organic brain damage resulting from bifrontal 
hematomas and hydrocephalus, "with VP shunt failure and 
removal."  The rating decision dated in July 1998 states 
that the veteran's bipolar disorder was not producing his 
worsening symptomatology and that the current findings were 
related to dementia, a nonservice-connected condition.  There 
is, moreover, no evidence that the veteran has been offered a 
recent examination regarding his service-connected malaria.  

The Board understands that there are great difficulties in 
assessing the extent of the veteran's disability.  However, 
the basis for attributing the veteran's increased 
symptomatology to a nonservice-connected disability must be 
better established.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran or his representative 
should be afforded the opportunity to 
submit additional evidence and argument 
on the matters remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any such submissions should be 
associated with the claims file.  

2.  The RO should obtain copies of all VA 
treatment records pertaining to the 
veteran's psychiatric disability, 
including any documentation regarding the 
veteran's competency, not already part of 
the claims file.  This should include any 
pertinent records showing the etiology of 
his apparent dementia and the medical 
basis for attributing his recently 
increased symptomatology to the dementia, 
and the ECC ward records referred to 
above.  

3.  The RO should undertake reasonable 
steps to obtain all treatment records 
pertaining to the veteran's service-
connected disabilities from the Westshire 
Nursing Home for the period of December 
1992 to May 1993.  Any records obtained 
should be associated with the claims 
file.  

4.  After all pertinent medical evidence 
has been obtained to the extent possible, 
the RO should refer the claims file to a 
VA psychiatrist for review.  The 
psychiatrist is requested to review the 
record and assess, to the extent 
possible, the current severity of the 
veteran's service-connected bipolar 
disorder.  The examiner is requested to 
state whether any current dementia is a 
residual of the service-connected bipolar 
disorder or is attributable to 
nonservice-connected disability, 
especially organic disability.  If the 
dementia is attributable to nonservice-
connected disability, the examiner is 
requested to identify, if possible, the 
current symptoms that can be attributed 
to the service-connected bipolar disorder 
and the current symptoms attributable to 
any nonservice-connected disability.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

5.  The RO should also refer the claims 
file to a qualified physician in order to 
evaluate the current severity of the 
service-connected malaria residuals.  The 
physician is requested to review the 
record, especially the veteran's clinical 
records since his hospitalization at 
Westshire Nursing Home in December 1992, 
and determine, to the extent feasible, 
the current severity of his service-
connected malaria residuals.  The 
physician is requested to state whether 
the veteran has malaria as an active 
disease currently.  It is also requested 
that the physician review the clinical 
records and multiple laboratory studies 
in the veteran's case to determine, to 
the extent possible, whether the veteran 
has sustained any liver or spleen damage 
as a result of his malaria.  If such 
damage is found, the severity of that 
damage should be evaluated and specified 
to the extent possible.  A complete 
rationale should be given for any 
opinions or conclusion expressed.  

After completion of the above development to the extent 
possible, the veteran's case should be further reviewed.  If 
any determination remains adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to the Board 
for further appellate review, if in order.  No action is 
required of the veteran until he or his representative 
receives further notice.  

The purpose of this remand is to obtain clarifying data and 
afford all due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


